


110 HRES 483 EH: Recognizing the 63rd Anniversary of Big Bend

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 483
		In the House of Representatives, U.
		  S.,
		
			July 10, 2007
		
		RESOLUTION
		Recognizing the 63rd Anniversary of Big Bend
		  National Park, established on June 12, 1944.
	
	
		Whereas Big Bend National Park is a scenic treasure of
			 southwest Texas encompassing more than 800,000 acres;
		Whereas Big Bend National Park manages nearly one quarter
			 of the approximately 1000 mile stretch of the Rio Grande River that also serves
			 as the boundary between the United States and Mexico;
		Whereas along the boundary of the park, the flow of the
			 Rio Grand River shifts from a southeasterly direction to the northeast, forming
			 the bend after which the park is named;
		Whereas Big Bend National Park is unique because it covers
			 a variety of different ecosystems ranging from the Chihuahuan Desert to the
			 Chisos Mountains;
		Whereas Native people inhabited the area for thousands of
			 years;
		Whereas many people have traversed the Big Bend region in
			 the past 150 years, including Spanish explorers, Comanche Indians, Mexican
			 settlers, and American ranchers;
		Whereas in 1933 the Texas Legislature, led by Everett
			 Ewing Townsend, established the Texas Canyons State Park;
		Whereas later that year the park was expanded and renamed
			 Big Bend State Park;
		Whereas Townsend later became known as the Father of Big
			 Bend National Park;
		Whereas between 1934 and 1942 the Civilian Conservation
			 Corps worked diligently to make the park suitable for visitors; and
		Whereas 63 years ago Big Bend National Park, Texas’
			 Gift to the Nation, was officially established on June 12, 1944: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 63rd anniversary of the
			 founding of Big Bend National Park; and
			(2)honors the National Park Service for their
			 service to the Big Bend region and Big Bend National Park.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
